Exhibit 10.1
 


FIFTH AMENDMENT TO LEASE


This Fifth Amendment to Office Building Lease, effective 9 November, 2017, is
entered into between 6797 Winchester, LLC, a Delaware limited liability company,
successor in interest to Borealis Medical, LLC, ("Landlord"), and Encision,
Inc., a Colorado Corporation ("Tenant"),  and is made with reference to the
following facts:


A. Landlord's predecessor in interest and Tenant entered into a Lease Agreement
dated June 3, 2004, as amended on November 20, 2006, March 29, 2009, May 18,
2011 and November 7, 2013 (collectively the "Lease") for commercial real
property located at 6797 Winchester Circle, Boulder Colorado, 80301, the present
square footage of which is 29,000 rentable square feet, commonly referred to as
Suites A. B, C, and D ("Premises").


B.  Landlord and Tenet wish to amend the Lease as set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby  acknowledged, Landlord and Tenant agree that the Lease is
amended as follows:


1. Term. Landlord and Tenant agree to extend the term of the Lease for an
additional five (5) years commencing on August 1, 2019 and ending on July 31,
2024 ("Extended Term"), Pursuant to the Fourth Amendment, Tenant received two
(2) Renewal Periods, one of which is being used for this Extended Term. Tenant
retains one (1) remaining Renewal Period of five (5) years, which remains
subject to the terms and conditions stated in the Fourth Amendment


2.  Rent.  Minimum Rent during the Extended Term shall be as follows:


Year
 
Base Rent Rate
(not including NNN and utilities)
   
Monthly Base Rent
(not including NNN and utilities)
 
Year 1 (August 1, 2019 – July 31, 2020)
 
 
$11.50
   
 
$27,791.67
 
Year 2 (August 1, 2020 – July 31, 2021)
 
 
$12.00
   
 
$29,000.00
 
Year 3 (August 1, 2021 – July 31, 2022)
 
 
$12.50
   
 
$30,208.33
 
Year 4 (August 1, 2022 – July 31, 2023)
 
 
$13.00
   
 
$31,416.67
 
Year 5 (August 1, 2023 – July 31, 2024)
 
 
$13.50
   
 
$32,625.00
 

--------------------------------------------------------------------------------





3.   Base  Rent Abatement. Upon commencement of  the Extended Term, Base Rent
shall  be abated for two (2) months  for  a  total  abatement amount of
$55,583.33. Tenant remains obligated to pay NNN and utility expenses during the
abatement period.


4.   Right of First Refusal.  Tenant's First Right, which was scheduled to
automatically terminate as of July 31, 2019 pursuant to Section 8 of the Fourth
Amendment, is reinstated for the Extended Term, subject to the terms and
conditions as stated in Section 8 of the Fourth Amendment, and shall now
automatically terminate on the earlier of either the last day of the Extended
Term (July 31, 2017) or Lease termination.


5.  Tenant Improvements. Except as provided below, the Premises is leased in
"AS-IS" condition.


A.
Improvement Allowance. Landlord shall provide a tenant improvement allowance of
$5.00 per rentable square foot (a total of $145,000.00) ('TI Allowance"). Any
costs in excess of the TI Allowance shall be the sole responsibility of Tenant.
The parties acknowledge that any pre-existing un·used allowance funds have
expired. Tenant is responsible for all costs associated with the design and
construction of permanent improvements to the Premises (and Property to the
extent required by the City of Boulder,as described in subsection (C) below),
and may use the TI Allowance towards payment of these hard and soft costs.
Tenant shall provide Landlord with final invoices, lien releases and
certificates of occupancy (if required) or other City of Boulder sign offs on a
percent completion basis. Provided that no default by Tenant then exists,
Landlord shall have thirty (30) days after receipt thereof to remit portions of
the TI Allowance owed to Tenant, expect to the extant Landlord reasonably
disputes the payment. Any unused portion of the TI Allowance will expire January
1, 2020.



B.
Construction Process; Design Costs. The terms and conditions stated in
subsections (c) and (d) of Section 6 of Amendment Four shall govern use of TI
allowance funds and construction, except as expressly modified by this Fifth
Amendment. Landlord shall approve the Tenant plans and contractor prior to
initiation of construction, work and otherwise subject to the terms for the
Lease. In addition to oversight and approval rights, Landlord is entitled to
conduct at its own expense, an independent structural review prior to
commencement of demolition or construction work and take any additional steps or
require reasonable modification of Tenant's  proposed plans to ensure that any
proposed Tenant Improvement will not jeopardize the structural integrity of the
Premises and Building. To the extent Landlord renders services on Tenant's
behalf, Landlord shall charge a market rate-construction management fee for any
services rendered. The preliminary revised space plan, with one revision, shall
be provided at Landlord's sole cost and expense to Tenant (not as part of the TI
Allowance).

--------------------------------------------------------------------------------









C.
City of Boulder Upgrade. Should Tenant's tenant improvement work trigger the
City of Boulder to require additional work to the Premises or Property, as a
condition to issuance of any permit Tenant must obtain to complete its tenant
improvements, Tenant shall be solely responsible for the cost of such work
regardless of whether such work relates to the scope of tenant improvement work
contemplated by Tenant. Tenant shall inform Landlord of any additional required
work the City of Boulder requires and shall coordinate the completion of such
additional work with Landlord.



6.  Operating Expenses. Any cap on any component of the Operating Expenses
established in Section 5 of the Fourth Amendment is lifted. The 2017 annual
Operating Expenses are estimated to be $4.75 per rentable square foot, subject
to change based upon actual cost.


7.  Successor in Interest.  Tenant acknowledges that the Landlord is the
successor in interest to Borealis Medical, LLC and attorns to it as its
Landlord.


8.  Defined Terms. Unless otherwise defined in this Fifth Amendment, initially
capitalized terms used herein have the same meaning given them in the Lease.


9.  Effect of the Fifth Amendment.  Except as expressly modified herein, the
Lease is unmodified, is hereby ratified and affirmed, will remain in full force
and effect in accordance with its terms and will apply to the Premises. This
Lease shall be binding upon the parties. If there is any inconsistency between
the terms of the Lease and the terms of this Fifth Amendment, the provisions of
this Fifth Amendment will govern and control the rights and obligations of
Landlord and Tenant.


10.  Broker.  Jason P. Kruse of the Colorado Group, Inc. is acting as Landlord's
broker. Eric Brynestad of JLL is acting as Tenant's broker and shall be
compensated a fee of three percent (3%) of the net lease value for any term
(limited to five years) beyond July 31, 2019 (approximately $70,000.00). Tenant
shall be responsible for any commissions to their agent in excess of the three
percent Landlord and Tenant each warrant and represent to the other that neither
party has employed any other real estate broker or agent in connection with this
Lease. Each party agrees to indemnify and hold the other harmless from any loss
or cost suffered or incurred by it as a result of the other's representation
herein being inaccurate.


11. Counterparts, Facsimile Signature. This Fifth Amendment may be executed in
one or more counterparts, each of which will be deemed to be an original and all
such counterparts taken together will constitute one and the same instrument.
This Fifth Amendment may be executed and delivered by one party to the other by
facsimile  or e-mail (PDF) transmission, and counterparts executed and delivered
in such manner will be fully binding and enforceable to the same effect as if an
original had been executed and delivered instead.



--------------------------------------------------------------------------------











 
 
 
 
 
 
 
 
 
 
 
Date:  11-14-17
 
LANDLORD:
 
 
6797 Winchester, L.LC
A Delaware Limited Liability Company
 
By: GOTTSTEIN PROPERTIES, LLC
An Alaska Limited Liability Company
Its Sole Member
 
By:  /a/ Robert A. Mintz
Robert A. Mintz
Its:  Authorized Agent
 
     
 
 
 
 
 
 
 
Date:  9 Nov 2017
 
TENANT:
 
ENCISION, INC.
A Colorado Corporation
 
 
By:  /s/ Gregory J. Trudel
Gregory J. Trudel
President and CEO
 




 

--------------------------------------------------------------------------------